DETAILED ACTION
This is the initial Office action based on the application filed on May 28, 2020.
Claims 1-20 are pending.
Claims 1-20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 28, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with George B. F. Yee (Reg. No. 37,478) on April 14, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please amend Claims 1-20 as follows:

1. (Currently Amended) A non-transitory computer-readable medium storing executable instructions to cause one or more processing units to perform a method to allocate a shared memory buffer for a new entry in a shared memory, the method comprising:
, by a writer manager, a request to create the new entry in the shared memory for a first child object in a hierarchical state data structure in the shared memory,
wherein:
the new entry in the shared memory comprises one or more shared memory buffers[[;]],
the new entry in the shared memory is at a uniquely identifiable location in the shared memory[[;]],
the first child object in the hierarchical state data structure in the shared memory is a logical representation of a state of a system, and
in response to a request for an allocation of a shared memory buffer within a region of the shared memory for the new entry in the shared memory, receiving a first location identifier corresponding to a location of a parent entry holding a parent object to the first child object in the hierarchical state data structure of an allocated region of the shared memory; and
creating the first child object in the hierarchical state data structure in the allocated shared memory buffer for the new entry in the shared memory,
wherein:
the new entry in the shared memory is available for concurrent access to one or more readers of the shared memory.

2. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein the allocated shared memory buffer remains allocated to the new entry in the shared memory until a number of references to the first child object in the hierarchical state data structure in the allocated shared memory buffer reaches a threshold number of references.

3. (Currently Amended) The non-transitory computer-readable medium of claim 1, further comprising storing the first location identifier corresponding to the location of the parent entry in a notification of a notification queue in the shared memory, wherein storing the first location identifier corresponding to the location of the parent entry in the notification of the notification queue in the shared memory alerts the one or more readers of the shared memory of a possible change in a state represented by the hierarchical state data structure in the allocated shared memory buffer.

4. (Currently Amended) The non-transitory computer-readable medium of claim [[1]] 3, further comprising:
setting an advertised flag in [[the]] a metadata field of the new entry in the shared memory indicting the new entry in the shared memory is ready for reading by the one or more readers of the shared memory;
in response to receiving a request to delete the first child object in the hierarchical state data structure in the allocated shared memory buffer:
resetting the advertised flag in the metadata field of the new entry in the shared memory to indicate the new entry in the shared memory is not ready for reading by the one or more readers of the shared memory; and
storing the first location identifier corresponding to the location of the parent entry in another notification of the notification queue [[of]] in the shared memory to alert the one or more readers of the shared memory of a possible change in a state represented by the hierarchical state data structure in the allocated shared memory buffer.

5. (Currently Amended) The non-transitory computer-readable medium of claim 1, further comprising in response to a successful allocation of the allocated region of the shared memory, incrementing a version number in [[the]] a metadata field indicative of the allocated shared memory buffer and in response to deallocation of the allocated shared memory buffer from the shared memory, incrementing the version number in the metadata field indicative of the allocated shared memory buffer being deallocated.

6. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein one or more parent objects of the hierarchical state data structure of the allocated region of the shared memory are added to the hierarchical state data structure of the allocated region of the shared memory before one or more corresponding child objects are added to the hierarchical state data structure of the allocated region of the shared memory and the one or more corresponding child objects are removed from the hierarchical state data structure of the allocated region of the shared memory before [[the]] a parent object of [[the]] a removed child object of the allocated region of the shared memory.

7. (Currently Amended) The non-transitory computer-readable medium of claim 1, wherein entries of objects of the hierarchical state data structure in the shared memory correspond to states of a routing table of a network switch or a network router.

8. (Currently Amended) The non-transitory computer-readable medium of claim 1, further comprising:
receiving a request for updating an existing entry of a second child object of the hierarchical state data structure in the shared memory, wherein the existing entry of the second child object of the hierarchical state data structure in the shared memory has a valid state and includes an original value representing an attribute state of the system;
setting a lookaside flag in a metadata field of the existing entry of the second child object of the hierarchical state data structure in the shared memory indicative of an invalid state of the existing entry of the second child object of the hierarchical state data structure in the shared memory;
modifying the original value of the existing entry of the second child object of the hierarchical state data structure in the shared memory to an updated value; and
resetting the lookaside flag in the metadata field of the existing entry of the second child object of the hierarchical state data structure in the shared memory indicative of a valid state of the existing entry of the second child object of the hierarchical state data structure in the shared memory.

9. (Currently Amended) The non-transitory computer-readable medium of claim 8, further comprising prior to setting the lookaside flag in [[a]] the metadata field of the existing entry of the second child object of the hierarchical state data structure in the shared memory, storing the updated value in a temporary buffer in the shared memory to make the updated value available to the one or more readers of the shared memory while the existing entry of the second child object of the hierarchical state data structure in the shared memory has an invalid state.

10. (Currently Amended) The non-transitory computer-readable medium of claim 9, further comprising storing a second location identifier in a notification of a notification queue in the shared memory, wherein the second location identifier in the notification of the notification queue in the shared memory alerts the one or more readers of the shared memory of a possible change in a state represented by the hierarchical state data structure in the allocated shared memory buffer.

11. (Currently Amended) A non-transitory computer-readable medium storing executable instructions to cause one or more processing units to perform a method of processing an entry of an object in a shared memory comprising:
reading a first notification from a notification queue of the shared memory, wherein the first notification from the notification queue of the shared memory represents a change made by a writer manager to a state change in a first state of the entry of the object in a hierarchical state data structure in the shared memory, and wherein the entry of the object in the hierarchical state data structure in the shared memory is a logical representation of [[the]] a first state of a system;
based on a location identifier of the first notification from the notification queue of the shared memory, locating an entry status corresponding to a status of the entry of the object in the hierarchical state data structure in the shared memory, wherein the location identifier of the first notification from the notification queue of the shared memory identifies a location of the entry [[to]] of the object in the hierarchical state data structure in the shared memory;
based on the entry status, determining whether or not the entry of the object in the hierarchical state data structure in the shared memory is a valid state of the object in the hierarchical state data structure in the shared memory; and
in response to determining the entry of the object in the hierarchical state data structure in the shared memory is a valid state of the object in the hierarchical state data structure in the shared memory, storing a copy of the object in the hierarchical state data structure in the shared memory in a reader entry of a reader local storage of a reader, wherein the reader entry corresponds to a reader object of a reader hierarchical state data structure in the reader local storage of the reader,
wherein:
the reader object of the reader hierarchical state data structure in the reader local storage of the reader is in a position in the reader hierarchical state data structure in the reader local storage of the reader corresponds to a like position of the object in the hierarchical state data structure in the shared memory, and
the reader hierarchical state data structure in the reader local storage of the reader is a copy of the hierarchical state data structure in the shared memory.

12. (Currently Amended) The non-transitory computer-readable medium of claim 11, further comprising in response to determining to store a copy of the object in the hierarchical state data structure in the shared memory in a reader entry of the reader local storage of the reader, performing a version integrity confirmation of the entry of the object in the hierarchical state data structure in the shared memory to confirm a status entry of the entry of the object in the hierarchical state data structure in the shared memory indicates a valid state of the entry of the object in the hierarchical state data structure in the shared memory.

13. (Currently Amended) The non-transitory computer-readable medium of claim 12, wherein performing the version integrity confirmation of the entry of the object in the hierarchical state data structure in the shared memory is in response to reading the first notification from the notification queue of the shared memory, and wherein the version integrity confirmation of the entry of the object in the hierarchical state data structure in the shared memory comprises:
storing a version number reference identifying a location in the shared memory to a version number identifying a current version of the entry of the object in the hierarchical state data structure in 
storing an entry status of a metadata field of the entry of the object in the hierarchical state data structure in the shared memory in the reader local storage of the reader;
in response to determining a lookaside flag of the entry status is set, determining to not process the first notification from the notification queue of the shared memory and determining to proceed to a next notification from the notification queue of the shared memory;
in response to determining the lookaside flag [[in]] of the entry status is not set:
determining whether an advertised flag in the entry status is set;
in response to determining the advertised flag in the entry status is not set, determining to process the first notification from the notification queue of the shared memory as a deletion of the entry of the object in the hierarchical state data structure in the shared memory;
in response to determining the advertised flag in the entry status is set:
storing a copy of the object in the hierarchical state data structure in of the reader;
using the stored version number reference, retrieving a new version number from the metadata field of the entry of the object in the hierarchical state data structure from the shared memory;
in response to determining the new version number and the version number match, determining to store the copy of the object in the hierarchical state data structure in the shared memory in the reader local storage of the reader in a reader entry of the reader hierarchical state data structure in the reader local storage of the reader, wherein the reader entry of the reader hierarchical state data structure in the reader local storage of the reader corresponds to a reader object of the reader hierarchical state data structure in the reader local storage of the reader, and determining to proceed to a next notification from the notification queue of the shared memory; and
in response to determining the new version number and the version number do not match, determining to not store the copy of the object in the hierarchical state data structure in the shared memory in the reader local storage of the reader in the reader hierarchical state data structure in the reader local storage of the reader, and determining to stop processing the first notification from the notification queue of the shared memory and determining to proceed to a next notification from the notification queue of the shared memory, wherein:
the storing [[a]] the version number reference identifying [[a]] the location in the shared memory to [[a]] the version number identifying [[a]] the current version of the entry of the object in the hierarchical state data structure in the shared memory and the storing the entry status of the metadata field of the entry of the object in the hierarchical state data structure in the shared memory in the reader local storage of the reader are performed simultaneously.

14. (Currently Amended) The non-transitory computer-readable medium of claim 11, further comprising in response to determining the entry of the object in the hierarchical state data structure in the shared memory is a valid state of the object in the hierarchical state data structure in the shared memory
determining whether there is an association of the location identifier of the first notification from the notification queue of the shared memory and a location identifier corresponding to the reader hierarchical state data structure in the reader local storage of the reader;
in response to determining there is no association of the location identifier of the first notification from the notification queue of the shared memory and a location identifier corresponding to the reader hierarchical state data structure in the reader local storage of the reader, determining to not process the first notification from the notification queue of the shared memory and to proceed to reading a next notification from the notification queue of the shared memory; and
in response to determining there is an association of the location identifier of the first notification from the notification queue of the shared memory and a location identifier corresponding to the reader hierarchical state data structure in the reader local storage of the reader, determining to remove [[the]] a copy of the reader entry from the reader object of the reader hierarchical state data structure in the reader local storage of the reader.

15. (Currently Amended) The non-transitory computer-readable medium of claim 11, further comprising processing notifications of the notification queue of the shared memory with no storage delay.

16. (Currently Amended) The non-transitory computer-readable medium of claim 11, further comprising:
reading a second notification from the notification queue of the shared memory, wherein the second notification from the notification queue of the shared memory represents a change made by the writer manager to a second state of a new entry of a child object in the hierarchical state data structure in the shared memory, wherein the new entry of the child object in the hierarchical state data structure in the shared memory is a logical representation of [[the]] a second state of the system, and wherein the second notification from the notification queue of the shared memory includes a child location identifier of a location of the new entry of the child object [[of]] in the hierarchical state data structure in the shared memory;
locating the new entry of the child object in the hierarchical state data structure in the shared memory, wherein the new entry of the child object in the hierarchical state data structure in the shared memory includes a parent location identifier identifying a location of a parent object in the hierarchical state data structure in the shared memory to the child object in the hierarchical state data structure in the shared memory, and wherein the parent object in the hierarchical state data structure in the shared memory holds the location of the new entry of the child object in the hierarchical state data structure in the shared memory; and
determining the new entry of the child object in the hierarchical state data structure in the shared memory has a corresponding location identifier as a location identifier of a previously-learned entry by the reader, wherein the previously-learned entry corresponds to a different parent object [[of]] in the hierarchical state data structure in the shared memory, and wherein[[:]] deletion of the of the object in the hierarchical state data structure in the shared memory and creation of the new entry of the child object in the hierarchical state data structure in the shared memory is presumed.

17. (Currently Amended) A non-transitory computer-readable medium storing executable instructions to cause one or more processing units to perform a method of managing a hierarchical state data structure in a shared memory comprising:
allocating, by a writer, one or more shared memory buffers of the shared memory, wherein the one or more shared memory buffers of the shared memory are used to store system states of a multi-level hierarchical state data structure, wherein the multi-level hierarchical state data structure is organized into objects of logical representations of changes to the system states of the multi-level hierarchical state data structure, and wherein:
the one or more shared memory buffers of the shared memory are updated in response to changes to the system states of the multi-level hierarchical state data structure, and
one or more readers of the shared memory [[can]] access the multi-level hierarchical state data structure in the shared memory concurrently relative to one another and concurrently relative to the writer;
creating an object of an entry in the multi-level hierarchical state data structure;
storing a notification of an allocated shared memory buffer for the entry in a notification queue of the shared memory,
wherein:
the storing of the notification of the allocated shared memory buffer for the entry in the notification queue of the shared memory causes the one or more readers of the shared memory to be alerted of a modification, an addition to, or a deletion of the entry in the notification queue of the shared memory; and
, by the writer, the object of the entry in deleting the entry in the multi-level hierarchical state data structure.

18. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the entry in the multi-level hierarchical state data structure includes a metadata field with flags representing a status of the entry in the multi-level hierarchical state data structure, and wherein a flag of the metadata field of the entry in the multi-level hierarchical state data structure is indicative of a valid state of the entry in the multi-level hierarchical state data structure when set and an invalid state of the entry in the multi-level hierarchical state data structure when reset.

19. (Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the object of the entry in the multi-level hierarchical state data structure represents a current system state and the entry in the multi-level hierarchical state data structure includes a metadata field with flags representing a status of the entry in the multi-level hierarchical state data structure, the method further comprises:
, by a reader of the shared memory, whether or not a first flag of the metadata field is indicative of a valid state of the entry in the multi-level hierarchical state data structure;
in response to determining the first flag of the metadata field is indicative of [[a]] the valid state of the entry in the multi-level hierarchical state data structure, , by the reader of the shared memory, whether or not a second flag of the metadata field is indicative of the entry in the multi-level hierarchical state data structure being modified; and
in response to determining the second flag of the metadata field is indicative of the entry in the multi-level hierarchical state data structure being modified, , by the reader of the shared memory, to not process the notification of the allocated shared memory buffer for the entry in the multi-level hierarchical state data structure, and to proceed to reading a next notification from the notification queue of the shared memory.

20. (Currently Amended) The non-transitory computer-readable medium of claim 19, wherein the multi-level hierarchical state data structure is a multi-level hierarchical state tree.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein: the new entry in the shared memory comprises one or more shared memory buffers, the new entry in the shared memory is at a uniquely identifiable location in the shared memory, the first child object in the hierarchical state data structure in the shared memory is a logical representation of a state of a system, and in response to a request for an allocation of a shared memory buffer within a region of the shared memory for the new entry in the shared memory, receiving a first location identifier corresponding to a location of a parent entry holding a parent object to the first child object in the hierarchical state data structure of an allocated region of the shared memory; and creating the first child object in the hierarchical state data structure in the allocated shared memory buffer for the new entry in the shared memory, wherein: the new entry in the shared memory is available for concurrent access to one or more readers of the shared memory” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, “based on a location identifier of the first notification from the notification queue of the shared memory, locating an entry status corresponding to a status of the entry of the object in the hierarchical state data structure in the shared memory, wherein the location identifier of the first notification from the notification queue of the shared memory identifies a location of the entry of the object in the hierarchical state data structure in the shared memory; based on the entry status, determining whether or not the entry of the object in the hierarchical state data structure in the shared memory is a valid state of the object in the hierarchical state data structure in the shared memory; and in response to determining the entry of the object in the hierarchical state data structure in the shared memory is a valid state of the object in the hierarchical state data structure in the shared memory, storing a copy of the object in the hierarchical state data structure in the shared memory in a reader entry of a reader local storage of a reader, wherein the reader entry corresponds to a reader object of a reader hierarchical state data structure in the reader local storage of the reader, wherein: the reader object of the reader hierarchical state data structure in the reader local storage of the reader is in a position in the reader hierarchical state data structure in the reader local storage of the reader corresponds to a like position of the object in the hierarchical state data structure in the shared memory, and the reader hierarchical state data structure in the reader local storage of the reader is a copy of the hierarchical state data structure in the shared memory” as recited in independent Claim 11; and further fail to teach, in combination with the other claimed limitations, “wherein: the one or more shared memory buffers of the shared memory are updated in response to changes to the system states of the multi-level hierarchical state data structure, and one or more readers of the shared memory access the multi-level hierarchical state data structure in the shared memory concurrently relative to one another and concurrently relative to the writer; creating an object of an entry in the multi-level hierarchical state data structure; storing a notification of an allocated shared memory buffer for the entry in a notification queue of the shared memory, wherein: the storing of the notification of the allocated shared memory buffer for the entry in the notification queue of the shared memory causes the one or more readers of the shared memory to be alerted of a modification, an addition to, or a deletion of the entry in the notification queue of the shared memory; and removing, by the writer, the object of the entry in the multi-level hierarchical state data structure and deallocating the allocated shared memory buffer in response to a request for deleting the entry in the multi-level hierarchical state data structure” as recited in independent Claim 17.
The closest cited prior art, the combination of US 2014/0337593 (hereinafter “Holbrook01”) and US 2014/0359232 (hereinafter “Holbrook02”), teaches sharing a hash table in shared memory between a writer that writes data to the shared memory hash table and multiple readers that read the data from the shared memory hash table. However, the combination of Holbrook01 and Holbrook02 fails to teach “wherein: the new entry in the shared memory comprises one or more shared memory buffers, the new entry in the shared memory is at a uniquely identifiable location in the shared memory, the first child object in the hierarchical state data structure in the shared memory is a logical representation of a state of a system, and in response to a request for an allocation of a shared memory buffer within a region of the shared memory for the new entry in the shared memory, receiving a first location identifier corresponding to a location of a parent entry holding a parent object to the first child object in the hierarchical state data structure of an allocated region of the shared memory; and creating the first child object in the hierarchical state data structure in the allocated shared memory buffer for the new entry in the shared memory, wherein: the new entry in the shared memory is available for concurrent access to one or more readers of the shared memory” as recited in independent Claim 1; and further fails to teach “based on a location identifier of the first notification from the notification queue of the shared memory, locating an entry status corresponding to a status of the entry of the object in the hierarchical state data structure in the shared memory, wherein the location identifier of the first notification from the notification queue of the shared memory identifies a location of the entry of the object in the hierarchical state data structure in the shared memory; based on the entry status, determining whether or not the entry of the object in the hierarchical state data structure in the shared memory is a valid state of the object in the hierarchical state data structure in the shared memory; and in response to determining the entry of the object in the hierarchical state data structure in the shared memory is a valid state of the object in the hierarchical state data structure in the shared memory, storing a copy of the object in the hierarchical state data structure in the shared memory in a reader entry of a reader local storage of a reader, wherein the reader entry corresponds to a reader object of a reader hierarchical state data structure in the reader local storage of the reader, wherein: the reader object of the reader hierarchical state data structure in the reader local storage of the reader is in a position in the reader hierarchical state data structure in the reader local storage of the reader corresponds to a like position of the object in the hierarchical state data structure in the shared memory, and the reader hierarchical state data structure in the reader local storage of the reader is a copy of the hierarchical state data structure in the shared memory” as recited in independent Claim 11; and further fails to teach “wherein: the one or more shared memory buffers of the shared memory are updated in response to changes to the system states of the multi-level hierarchical state data structure, and one or more readers of the shared memory access the multi-level hierarchical state data structure in the shared memory concurrently relative to one another and concurrently relative to the writer; creating an object of an entry in the multi-level hierarchical state data structure; storing a notification of an allocated shared memory buffer for the entry in a notification queue of the shared memory, wherein: the storing of the notification of the allocated shared memory buffer for the entry in the notification queue of the shared memory causes the one or more readers of the shared memory to be alerted of a modification, an addition to, or a deletion of the entry in the notification queue of the shared memory; and removing, by the writer, the object of the entry in the multi-level hierarchical state data structure and deallocating the allocated shared memory buffer in response to a request for deleting the entry in the multi-level hierarchical state data structure” as recited in independent Claim 17.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2014/0172916 (hereinafter “Vermette”) discloses providing concurrent access to a hierarchy in a data structure.
US 2016/0124889 (hereinafter “Singh”) discloses an integrated circuit with an asynchronous first-in-first-out (FIFO) buffer.
US 6,282,589 (hereinafter “Porterfield”) discloses sharing buffers between bus interfaces and a computer.
US 6,345,276 (hereinafter “Lee”) discloses representing pointers to objects stored in shared memory.
US 8,051,227 (hereinafter “Gewirtz”) discloses programmable queues structures for multiprocessors.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191